Citation Nr: 9917288	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-23 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
pension benefits in the amount of $1,975.17.   


REPRESENTATION

Appellant represented by:	Kathleen Elkins, Attorney at 
Law 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to 
December 1973.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  In 
January 1997, the appellant requested a waiver of the 
recovery of the overpayment of nonservice-connected pension 
benefits.  A January 1997 Decision on Waiver of Indebtedness 
by the RO denied the appellant's request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The RO has determined that the appellant was overpaid 
nonservice-connected pension benefits in the amount of 
$1,975.17.      

3.  The appellant was notified by the VA, at the time of his 
original award letter, as well as in subsequent 
correspondence, that a nonservice-connected pension was an 
income-based program, that he should notify the VA 
immediately of any changes in income or changes in dependency 
status such as gaining or losing a dependent or if he and his 
spouse separated, and that failure to promptly report income 
could cause an overpayment which would be subject to 
recovery.

4.  The appellant was at fault in the creation of the 
overpayment of nonservice-connected pension benefits, in that 
he did not timely inform the VA of the changes in his 
dependency status.   

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

6.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the amount of $1,975.17, would not be against 
equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is found that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the evidence of record is sufficient to 
render a fair and equitable determination of the matter at 
hand.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

An August 1995 VA examination report reflects a diagnosis of 
chronic paranoid schizophrenia.  The appellant was competent 
for management of his own funds at that time. 

In a September 1995 rating decision, entitlement to 
nonservice-connected pension benefits was established.  In an 
October 1995 letter, the VA informed the appellant that his 
monthly nonservice-connected pension rate was an income-based 
program and that his pension included an additional allowance 
for his spouse, M.P., and for his eight children.  

A December 1995 report of contact indicates that there was a 
direct deposit request for the appellant's pension benefits.   

In a May 1996 letter, the VA informed the appellant that he 
was being paid additional benefits for his spouse, M.P., and 
for his eight children.  The VA informed the appellant to let 
them know right away if there was a change in the status of 
his dependents, such as if he gained or lost a dependent or 
if he and his spouse separated.  

VA hospitalization records, dated in May 1996, reflect a 
diagnosis of mild chronic paranoid schizophrenia versus 
severe paranoid personality disorder.  The appellant was 
competent for VA purposes.  

In May 1996, the VA proposed to reduce the amount of the 
monthly pension payment, effective October 1, 1995, because 
one of the appellant's dependents, M., was not enrolled in 
school.  This created an overpayment in the amount of 
$439.00. 

In a May 1996 Application for Exclusion of Children's Income, 
the appellant's spouse, M.P., indicated that she and the 
appellant had separated on April 15, 1996 and she was going 
to file for divorce in June 1996. 

In a June 1996 letter, the VA informed the appellant that 
they had received information from his spouse, M.P., that he 
and M.P. had separated on April 15, 1996.  The VA informed 
the appellant that his pension benefit included an additional 
amount for his dependents.  The VA requested the appellant to 
provide information regarding the amount of money he 
contributed to M.P.'s support and to furnish the names of the 
children that were not living with him and the date they left 
his household.  The VA indicated that they would defer action 
on the appellant's claim for a period of 60 days to afford 
the appellant sufficient time to comply with this request. 

In June 1996, the appellant's ex-spouse, M.P., informed the 
VA that her divorce from the appellant was final on June 10, 
1996.    

In a July 1996 letter, the VA requested the appellant to 
provide a copy of the public record ending his marriage to 
M.P.  The VA stated that they needed this information to 
determine the amount of money they could pay the appellant.    

In July 1996, the VA informed the appellant that they were 
proposing to reduce his monthly pension benefits effective 
June 10, 1996, because they had received evidence that the 
appellant's marital and dependency status had changed.  The 
VA also planned to terminate the appellant's award effective 
July 1, 1996, because this was the date his spouse would be 
removed from his award, and as of July 1, 1996, his income 
exceeded the allowable limit for a veteran with one dependent 
child.  

In an August 1996 statement, the appellant indicated that he 
and his spouse, M.P., had divorced on July 7, 1996.  He 
stated that M.P. continued to receive the pension benefits 
and he should not owe anything.  

In August 1996, the VA informed the appellant that they had 
received information that he and M.P. had separated on April 
15, 1996 and divorced on June 10, 1996.  The VA proposed to 
reduce his monthly benefit payment effective April 15, 1996, 
and proposed to terminate his monthly benefit effective July 
1, 1996.  It was indicated that current law required stoppage 
of additional benefits for his stepchildren the day they left 
his household and for his spouse the first day of the month 
following termination of his marriage.  The VA informed the 
appellant that this adjustment resulted in an overpayment of 
benefits.  If this proposed action was implemented, the 
appellant would be notified of the exact amount of the 
overpayment and be given overpayment information.  The VA 
informed the appellant that they were going to continue his 
payments at the present rate for 60 days following the date 
of this notice in order to allow the appellant time to submit 
new evidence showing that they should not take the proposed 
action.  The VA indicated that the appellant may not be due 
the full amount paid for the next 60 days, and if he accepted 
the payments and the VA decide to take the proposed action, 
he will have to repay all or part of the benefits he received 
during the 60 days.  

In August 1996, the appellant requested a waiver of the 
overpayment indebtedness.  The appellant stated that the 
pension benefits went to his account and his spouse, M.P., 
was his designated payee.  He indicated that she received all 
of the benefit of the overpayment after his divorce and she 
should be the one required to pay for it.  He also requested 
a waiver of the overpayment in the amount of $439.00, which 
was created prior to his divorce.  

In an August 1996 Financial Status Report (VA Form 20-5655), 
the appellant stated that he was not married and had one 14 
year old dependent.  He reported that his monthly income was 
$1,160.00, which consisted of Social Security payments.  His 
total monthly expenses were $1,178.00.  The monthly expenses 
included $200.00 for rent; $250.00 for food; $150.00 for 
utilities and heat; $325.00 for auto; $73.00 for insurance; 
and $100.00 for a credit card payment.  His installment 
contracts and other debt totaled $18,200.00.  His monthly 
payment for installment contracts was $505.88.  The appellant 
reported having $0 cash in the bank and $0 cash on hand.  He 
owned one automobile.  The appellant indicated that he had 
been adjudicated bankrupt in 1992.  

In September 1996, the appellant's request for a waiver of 
the overpayment indebtedness in the amount of $439.00 was 
granted and the overpayment indebtedness was waived by the 
VA.  

In September 1996, the VA received a copy of the appellant's 
and M.P.'s divorce decree which was entered on June 10, 1996. 

In October 1996, the VA informed the appellant that they had 
reduced his benefits due to a change in his dependency 
status, as proposed in the August 1996 letter.  The VA 
indicated that because of this change, an overpayment was 
created.  

In November 1996, the VA informed the appellant that he owed 
the VA the amount of $2,057.33.  

In December 1996, the appellant requested a waiver of the 
recovery of the overpayment indebtedness in the amount of 
$2,057.33.  He indicated, in essence, that he was unable to 
pay because of financial hardship.  He stated that his 
monthly income was $1,160.00 and he had three people in his 
household.  He paid $300.00 a month in child support.  The 
appellant also stated that he was a disabled veteran with a 
back disability.  

In a December 1996 Financial Status Report (VA Form 20-5655), 
the appellant reported that he was married.  He reported that 
he received Social Security monthly benefits in the amount of 
$1,160.00 and a monthly gross salary in the amount of 
$464.00.  His spouse's net monthly income was $541.00.  His 
total monthly expenses were $2,251.38.  The monthly expenses 
included $100.00 for a credit card payment and $125.00 for 
bankruptcy payment.  His installment contracts and other debt 
totaled $33,400.00.  His monthly payment for installment 
contracts was $1,200.00.  The appellant reported having $0 
cash in the bank and $120.00 cash on hand.  He owned one 
automobile and real estate valued at $400.00.  The appellant 
indicated that he had been adjudicated bankrupt in 1991.  

In a January 1997 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver.  The RO 
determined that the appellant was free from fraud, 
misrepresentation, and bad faith.  The RO found that the 
appellant must take full responsibility for the creation of 
this debt because he did not timely inform the VA of his 
change in dependent status and the receipt of the money to 
which he was not entitled constituted unjust enrichment.  The 
RO noted that the appellant's financial status report 
indicated that he had a negative monthly balance of $627.38.  
His request for a waiver had been considered, with 
consideration of the appellant's possible difficulty in 
repaying the debt.  The RO found that the elements of equity 
and good conscience weighed so heavily on the side of fault 
and unjust enrichment, that requiring repayment of this debt 
would not defeat the purpose of the benefit or be otherwise 
inequitable.  

In January 1997, the appellant stated that he did timely 
inform the VA of his change in dependent status at the time 
of his divorce.  He indicated that he was unaware that the VA 
wished to be informed of his separation.  He again stated 
that his ex-spouse received the total $2,057.33 benefit and 
the funds were totally under her control and in her private 
account.  The appellant stated that the VA should collect the 
money from his ex-spouse; he was unable to collect the debt 
from her.  The appellant asserted that he was in no position 
to pay the debt himself.  

In a February 1997 statement, the appellant stated that his 
ex-spouse, M.P., separated from him in April 1996 and 
divorced him in June 1996.  The appellant indicated that she 
was the designated payee and handled all of his finances and 
took care of his allotment because he was disabled.  The 
appellant stated that the VA continued his payments by 
"their" request, not his, until September 1996.  The 
appellant indicated that he had no control over either 
receiving the payments or stopping them.  He stated that his 
ex-spouse M.P. was receiving 50 percent of her support from 
the appellant and he continued his role as a parent over the 
phone daily while he was separated from this ex-spouse, so 
the allotment should be continued and not considered an 
overpayment.  

In a March 1997 determination, the RO stated that the VA 
never, at any time, appointed M.P. as his fiduciary, nor were 
payments given to her by their office.  The RO indicated that 
the payments were made to the appellant, in his name, and the 
way that the appellant and M.P. managed their affairs was not 
a concern of the VA.  The RO stated that when the VA was 
notified of the appellant's divorce, they properly afforded 
the appellant due process, as required by law.  The law 
required that the VA allow the appellant a minimum of 60 days 
to dispute or agree with the proposed action.  The RO 
indicated that had the appellant informed them of his 
divorce, due process would not have been required.  The RO 
stated that due process was issued on August 21, 1996.  The 
letter warned the appellant that if the appellant continued 
to draw benefits at the increased rate for 60 days, an 
overpayment would result.  The RO indicated that the 
appellant chose to wait three months to inform them of this 
significant change in the status and number of his 
dependents, and this was how the overpayment was created.  
The RO requested the appellant to submit information 
regarding his continued roll as a parent to M.P.'s children.  

In a May 1997 administrative decision, the VA determined that 
R.W., R.W., M.W., J.W., B.W., and A.W. could no longer be 
recognized as the appellant's children under 38 C.F.R. § 3.57 
(1997).  The VA indicated that the children were recognized, 
for VA purposes, as the appellant's stepchildren since the 
inception of the appellant's award in February 1995.  The VA 
received information in May 1996 that the appellant separated 
from his spouse M.P. in April 1996.  The VA found that the 
appellant did not contribute 50 percent of the children's 
support, although he claims to continue parental contact.   

In June 1997, the VA denied the appellant's compromise offer 
of $200.00.  They indicated that they would accept a 
compromise offer of $1,500.00.  The original overpayment 
indebtedness was reduced from $2,057.33 to $1,975.17.  

In July 1997, the appellant indicated that he was able to 
repay the overpayment indebtedness by paying $42.00 a month 
with the help of an acquaintance or $20.00 a month by 
himself.  He indicated that he was in financial hardship.  In 
a July 1997 Financial Status Report, the appellant reported 
that his monthly income was $1,160.00.  He received $130.00 a 
month for food stamps.  His spouse received $131.00 a month 
in child support.  His total monthly expenses were $1,349.00.  
The monthly expenses included $244.00 for child support and 
$150.00 for delinquencies.  He paid $200.00 a month to a 
credit card.  The appellant indicated that he could repay 
$20.00 a month for the overpayment indebtedness.  The 
appellant reported having $200.00 cash in the bank and $30.00 
cash on hand.  He reported that the unpaid balance for 
installment contracts and other debts was $38,754.00.  The 
amount due each month was $992.00.  He reported that he was 
discharged from bankruptcy in 1993.  He reported that he and 
his spouse were disabled. 

In a July 1997 statement, the appellant indicated that he did 
not think he owed the overpayment indebtedness because he was 
not competent to handle his affairs nor was he in control of 
them.  He stated that he was unable to promptly notify the VA 
of the change in the dependency until another designated 
payee was chosen.     

In a September 1997 statement, the appellant's representative 
indicated that the appellant was incompetent to handle his 
financial affairs due to the fact that he had several 
emotional ailments, including schizophrenia.  Because of 
these disabilities, the appellant had appointed his spouse 
(currently ex-spouse) M.P. as designated payee.  As a 
designated payee, M.P. violated her duty as a fiduciary to 
manage the appellant's money by continuing to collect the 
pension benefits after her divorce from the appellant.  The 
representative asserted that the process of appointing a new 
designated payee and then informing her of her duties was a 
time consuming process.  M.P. hindered this process by 
refusing to inform the new designated payee of the necessary 
information in the appellant's case.  The representative 
indicated, in essence, that there was no unjust enrichment 
because the appellant never received the money and he, in no 
way, gained anything.  The representative further indicated 
that the appellant was in the midst of severe financial 
difficulties and was unable to repay any of his creditors.   

Pertinent Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 and Supp. 
1999); 38 C.F.R. §§ 1.963(a), 1.965(b) (1998). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

Validity of the Overpayment Indebtedness

Initially, the Board points out that the appellant has made 
several challenges to the validity of the overpayment 
indebtedness.  He asserts that the VA has not paid the 
nonservice-connected pension benefits to him, but rather, the 
benefits were paid to his ex-spouse, M.P., and he never 
received the benefits in question.  The appellant argues that 
M.P. was his designated payee and she took the pension 
benefits.  The appellant also asserts that after his 
stepchildren moved from his household, he continued to 
provide 50 percent of the support to the children and he 
continued his role as a parent, and therefore, an overpayment 
should not have been created.  Lastly, the appellant asserts, 
in essence, that the VA incorrectly extended the payment of 
the nonservice-connected pension benefits from August 1996 to 
September 1996, and he had no control over stopping the 
payments.   

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The Board finds that the veteran's challenges to the validity 
of the overpayment indebtedness have been adequately 
addressed by the RO.  In a March 1997 determination, the RO 
determined that the VA never appointed M.P. as the 
appellant's fiduciary, nor were the payments given to her by 
the VA.  The RO indicated that the pension payments were made 
to the appellant, in his name. The RO stated that the way 
that the appellant and M.P. managed their affairs was not a 
concern of the VA.  

In the March 1997 determination, the RO also determined that 
when the VA was notified of the appellant's divorce, they 
properly afforded the appellant due process, as required by 
law.  The RO pointed out that the law required that the VA 
allow the appellant a minimum of 60 days to dispute or agree 
with the proposed action.  The RO indicated that had the 
appellant informed them of his divorce, some of the 
overpayment could have been avoided.  The VA stated that due 
process was issued on August 21, 1996.  The letter warned the 
appellant that if the appellant continued to draw benefits at 
the increased rate for 60 days, an overpayment would result.  
The RO indicated that the appellant chose to wait three 
months to inform them of this significant change in the 
status and number of his dependents, and this was how the 
overpayment was created.  The appellant did not express 
disagreement with this determination.

The RO addressed the appellant's assertion that the 
overpayment should not have been created because he 
contributed to 50 percent of the children's support and he 
continued his role of a parent in a May 1997 administrative 
decision.  In this decision, the VA determined that the 
appellant did not contribute 50 percent to the support of his 
stepchildren and his stepchildren could no longer be 
recognized for VA purposes as the appellant's stepchildren.  
The appellant did not express disagreement with this 
administrative decision.  

The Board concurs with these findings by the RO.  Regarding 
the appellant's contentions that M.P. was his "designated 
payee" and that she received his VA benefits, the Board 
finds that the evidence of record does not supports these 
contentions.  There is no indication in the claims folder 
that M.P. was appointed to manage the appellant's VA 
benefits.  There is no evidence of record that shows that the 
VA paid the appellant's benefits to M.P. or that the 
appellant authorized payment to M.P.  In fact, the VA 
indicated that the pension benefits were paid to the 
appellant in his name.  Consequently, the Board finds that 
the overpayment indebtedness is valid.  

Entitlement to a Waiver of Recovery of the Overpayment 
Indebtedness

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the appellant, 
finding, in essence, that his actions did not constitute 
fraud, misrepresentation or bad faith.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  The 
evidence of record shows that he did not inform the VA, in a 
timely manner, of his change in dependency and marital 
status.   

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The evidence of record shows that in May 1996, the VA was 
informed by the appellant's spouse, M.P., that she and the 
appellant had separated.  In a June 1996 letter, the VA 
informed the appellant that they had learned of his 
separation from M.P. and requested the appellant to provide 
information regarding the appellant's change in dependency 
status.  The VA notified the appellant that he was receiving 
additional benefits for his dependents.  The VA indicated 
that they would defer action on this matter for 60 days to 
afford the appellant sufficient time to comply with this 
request.  

Review of the record further reveals that in June 1996, M.P. 
informed the VA that her divorce from the appellant was 
entered on June 10, 1996.  In a July 1996 letter, the VA 
again requested the appellant to submit information regarding 
his dependency status, including a public record ending his 
marriage to M.P.  The VA also notified the appellant that 
they were proposing to reduce his monthly pension benefits 
due to the change in his dependency status.  

The record shows that the appellant did not respond to the 
VA's request for information until August 1996.  In an August 
1996 statement, the appellant only indicated that he and M.P. 
had divorced on July 7, 1996.  In August 1996, the VA 
informed the appellant that they were proposing to reduce his 
pension benefits effective April 15, 1996 and to terminate 
his benefits effective July 1, 1996.  The VA informed the 
appellant that they were giving him 60 days to submit 
evidence showing that they should not take the proposed 
action.  Review of the record reveals that the VA did not 
receive a copy of the appellant's divorce decree until 
September 1996.  Furthermore,. the appellant did not provide 
the VA with specific information regarding his change in his 
dependency status until February 1997, when he reported that 
M.P. separated from him and the date of his divorce.  

The Board points out that the appellant was advised, when he 
was awarded the pension benefits in October 1995, that the 
pension benefits were income-based benefits and that he had 
to inform the VA, immediately, of any change in the status of 
his dependents, including if he and his spouse separated or 
if he gained or lost a dependent.  The evidence of record 
further shows that a previous overpayment was created in May 
1996 due to the appellant's failure to report information 
about his dependents to the VA.  Thus, the Board finds that 
the appellant had notice of the requirement to report any 
changes in the status of his dependents.  

Consequently, the Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  The 
evidence of record shows that he did not inform the VA, in a 
timely manner, of his change in dependency and marital 
status, despite being informed by the VA that he was required 
to report such changes in the status of his dependents.   The 
Board finds that the appellant's assertions that the was 
unaware the he was supposed to report the changes in 
dependency to the VA to be without merit.  

The appellant argues that he did not timely inform the VA of 
his change in dependency status because he is incompetent.  
The Board finds that the evidence of record does not support 
this contention.  The medical evidence of record shows that 
the appellant was competent for VA purposes and competent to 
handle his funds during the time period that the overpayment 
indebtedness was created.  An August VA examination report 
and VA hospitalization records dated in May 1996 indicate 
that the appellant was competent for VA purposes.  There is 
no evidence of record that the appellant was adjudicated to 
be incompetent by the VA or that the appellant submitted an 
application to the VA to appoint a fiduciary to manage his VA 
benefits. 

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The evidence of record 
shows that the VA took the appropriate action to reduce and 
terminate the appellant's award of pension benefits once they 
received information that the appellant's dependency status 
had changed.  The VA properly afforded the appellant 60 days 
to dispute or agree with the proposed action, prior to the 
termination of his benefits, as set forth in the VA 
regulations.  See 38 C.F.R. § 3.105.    

There has been no showing that the veteran changed his 
position to his detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  Pension, as noted above, is an income-based 
program, intended to provide a basic level of support for 
veterans with wartime service.  Recovery of those amounts to 
which the appellant was not entitled would not defeat the 
purpose of the benefit.  This would not affect the 
appellant's other sources of income, including Social 
Security benefits.  On the other hand, the failure of the 
Government to insist upon its right to repayment of this debt 
would result in his unjust enrichment at the expense of the 
Government.  Although the appellant asserts that there is no 
unjust enrichment because he did not receive the benefits in 
question, the Board finds that the evidence of record shows 
that the benefits were paid to the appellant, in his name, 
not to a fiduciary. 

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The evidence of record shows that the 
appellant's and his family's monthly income ranged from 
$1,160.00 to $2,165.00.  In the most recent financial status 
report dated in July 1997, the appellant indicated that his 
monthly income was $1,291.00; his monthly expenses totaled 
$1,349.00.  The Board notes that a significant amount of the 
appellant's monthly income went to paying other debt.  He 
reported that he paid $150.00 for "delinquencies" and $200 
a month for a credit card payment.  The Board emphasizes that 
the appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  With prudent budgeting, it 
is apparent that collection of the overpayment would not 
deprive the appellant or his family of the basic necessities 
of life.  There is no evidence that he will be forced to 
endure a lack of food, clothing, shelter, or medical care as 
a result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the appellant's overpayment indebtedness in the 
amount of $1,975.17.  The Board finds that the appellant was 
at fault in the creation of the overpayment indebtedness and 
the VA was not at fault.  The Board also finds that the 
appellant would be unjustly enriched at the expense of the 
government if a waiver was granted and recovery of the 
overpayment indebtedness would not create undue hardship.  
The end result would not be unduly favorable or adverse to 
either the Government or the appellant.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the appellant's 
request for a waiver is denied.


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $1,975.17, is 
denied. 


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

